833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jacob Leonard WATTS, Defendant-Appellant.
No. 87-7594.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1987.Decided Oct. 27, 1987.

Jacob Leonard Watts, appellant pro se.
Kenneth Davis Bell, Office of United States Attorney, for appellee.
Before JAMES DICKSON PHILLIPS, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Jacob Leonard Watts pleaded guilty to Count Three of a three-count indictment.  For attempting to evade or defeat income tax in violation of 26 U.S.C. Sec. 7201, Watts was sentenced to imprisonment of five years, and a $10,000 fine was imposed.  In response to Watts' Fed.R.Crim.P. 35 motion, the sentence was reduced to four years, with the proviso that he remain committed until payment of the $10,000 fine.  Watts moved to correct his reduced sentence, challenging the legality of the requirement that he remain committed until payment of the fine.  The district court denied the motion to correct, and Watts appeals.


2
The statute sets as a maximum penalty a $10,000 fine or five years' imprisonment, or both.  26 U.S.C. Sec. 7201.  Additionally, 18 U.S.C. Sec. 3565(a)(1) permits the imposition of "committed fines," meaning that an inmate may not be paroled until he pays the fine.  Federal regulations remedy the potentially illegal, discriminatory effect of that statute by providing that an inmate who otherwise would be paroled may not be held beyond his release date if he establishes indigency.  See 28 C.F.R. Secs. 2.7, 571.50-571.56 (1986);  Tate v. Short, 401 U.S. 395 (1971).


3
Under these circumstances, we cannot agree with Watts that the revised sentence illegally increased his punishment.  The district court did not err in denying the motion to correct, and we affirm the judgment.


4
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


5
AFFIRMED.